DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens (US 5064245).  Regarding claim 1, Stephens teaches a cushion (10b) including: a pillow portion (19a); an elongate trunk portion (16); and a scarf (20); wherein said pillow portion (19a) has a front side (side with 21) and a rear side (side with 20) and defines a support surface on said front side so as to support a head of a user (surface from which 21 emanates from); wherein the trunk portion (16) extends away from said pillow portion (see Figure 8) and has a terminal end (bottom of 16) distal to the said pillow portion, and wherein said scarf (20) is attached to said pillow portion or the trunk portion or both at a first end portion of said scarf (see Figure 8) and is engagable with the trunk portion at a portion of said scarf  by a line along the back edge of the pillow where item 20 is attached) that extends in a direction transverse to a longitudinal axis of the pillow portion.


    PNG
    media_image1.png
    608
    418
    media_image1.png
    Greyscale




Regarding claim 5, Stephens teaches an attachment means (22) for the scarf (20) to the trunk portion at a portion of the scarf that is spaced from the first end portion of the scarf (first end portion is directly attached to 19a and attachment means is on the opposite end).  The examiner also notes that the italicized language is intended use and only requires the prior art to be capable of performing the function and items 22 are capable of attaching to the trunk.

Regarding claim 12, Stephens teaches wherein the trunk portion (16) is configured so that it is usable to contact the underside of the chin of a user whose head is being supported by the pillow portion.  The examiner also notes that the italicized language is intended use and only requires the prior art to be capable of performing the function; item 16 can be folded in such a way to contact a user’s chin.

Regarding claim 13, Stephens teaches wherein the pillow portion (19a) projects from the trunk portion transversely to the elongation of the trunk portion from two opposite sides of the trunk portion (see Figure 8).

Regarding claim 14, Stephens teaches wherein the cushion is substantially symmetrical, so that the pillow portion is usable to support the head of a user from either side of the head of the user (see Figure 8).

Regarding claim 15, Stephens teaches wherein the cushion is substantially symmetrical about a plane bisecting the pillow portion (see Figure 8).

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive.  The examiner notes that it is described above how the Stephens reference discloses the added limitations to claim 1.  The examiner points to Figure 8 where item 20 is attached to the midpoint of an edge; the amended claim 1 does not distinctly define the “line of attachment” and therefore a line of attachment can be defined by a line along the back edge of the pillow where item 20 is attached.  While the specification described a line of attachment, the language is not wholly limiting (i.e. the presence of “may” lends to the idea that other options can exist that are broad and reasonable).  Language further limiting the line of attachment as the attachment line between the pillow and the trunk could overcome the reference.  Lastly, the term “longitudinal axis” can be broadly and reasonably interpreted as an imaginary line passing through the center of gravity of an object along a length.  The annotated Figure above illustrated such a line.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK R WENDELL/Primary Examiner, Art Unit 3636